Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 1 of 14 PagelD 51867

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
In Re: Case No. 3:15-md-2626-HES-JRK
DISPOSABLE CONTACT LENS Judge Harvey E. Schlesinger
ANTITRUST LITIGATION Magistrate Judge James R. Klindt

 

THIS DOCUMENT RELATES TO:
All Class Actions

 

 

 

 

FINAL APPROVAL ORDER AND FINAL JUDGMENT AND ORDER OF
DISMISSAL WITH PREJUDICE AS TO BAUSCH & LOMB, INC. AND
COOPERVISION, INC.

This Action! is before this Court on the Plaintiffs’ Motion for Final Approval of Settlement
Agreements (Doc. 1136) and the Stipulation and Agreement of Settlements (Settlement
Agreements) entered into by Plaintiffs,” Bausch & Lomb Incorporated (B&L) and CooperVision,
Inc. (CV) (collectively, Settling Defendants) (collectively with Plaintiffs, Settling Parties).
Specifically, as full and final settlement of the claims asserted against B&L in this Action, B&L
has agreed to pay the amount of $10,000,000 and to provide limited cooperation as set forth in
the Settlement Agreement. As full and final settlement of the claims asserted against CV in this
Action, CV has agreed to pay the amount of $3,000,000 (together with the B&L settlement, the

Settlement Funds) and to provide limited cooperation as set forth in the relevant Settlement

Agreement.

 

' As defined in the Settlement Agreements, the “Action” means the above-captioned litigation pending in the United
States District Court for the Middle District of Florida, Jacksonville Division, and any other actions that may be
transferred or consolidated into this litigation.

2 As defined in the Settlement Agreements, “Plaintiffs” are Rachel Berg, Miriam Pardoll, Jennifer Sineni, Elyse Ulino,
Susan Gordon, Cora Beth Smith, Brett Watson, Tamara O’Brien, Sheryl Marean, Catherine Dingle, Amanda Cunha,
Alexis Ito, Kathleen Schirf, John Machikawa, and Joseph Felson. Pamela Mazzarella was a Plaintiff in the CV
settlement, but not the B&L settlement.

1
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 2 of 14 PagelD 51868

The Court has previously certified the relevant litigation classes pursuant to Fed. R. Civ.
P. 23 (Doc. 940). In that Order, the Court appointed Scott+Scott Attorneys at Law LLP, Hausfeld
LLP, and Robins Kaplan, LLP (Lead Counsel) as class counsel. The Court appointed Rachel
Berg, Miriam Pardoll, Jennifer Sineni, Elyse Ulino, Susan Gordon, Cora Beth Smith, Brett
Watson, Tamara O’Brien, Sheryl Marean, Catherine Dingle, Amanda Cunha, Alexis Ito,
Kathleen Schirf, John Machikawa, and Joseph Felson as class representatives.

Further, on July 10, 2018 (Doc. 841) and October 8, 2019 (Doc. 1046)(the Preliminary
Approval Orders) this Court: (a) preliminarily approved the Settlement Agreements; (b)
preliminarily certified the Settlement Classes; (c) ordered that notice of the Settlement
Agreements be provided to potential members of the Settlement Classes; (d) provided members
of the Settlement Classes with the opportunity either to exclude themselves from the Settlement
Classes or to object to any of the proposed Settlement Agreements and (e) designated
Scott+Scott Attorneys at Law LLP, Hausfeld LLP, and Robins Kaplan, LLP as settlement class
counsel for the Settlement Classes (Class Counsel) and Plaintiffs as class representatives of the

Settlement Classes.

The Court conducted a hearing on February 25, 2020 (Fairness Hearing) to consider,
among other things, (a) whether the terms and conditions of the Settlement Agreements and are
fair, reasonable, and adequate to the Settlement Classes and should therefore be approved; and
(b) whether a judgment should be entered dismissing the Action with prejudice against B&L and

CV.
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 3 of 14 PagelD 51869

Plaintiffs have represented that the Settling Parties have agreed to the entry of this Final

Approval Order of Settlement and Final Judgment and Order of Dismissal with Prejudice as to

B&L and CV.

Based upon the Settling Parties’ written submissions and the Settling Parties’ in court

representations, the Court finds:

1.

“Released Parties” has the same meaning as set forth in the Settlement Agreements;
due and adequate notice has been given to the Settlement Classes;
The 90-day period provided by the Class Action Fairness Act, 28 U.S.C. §1715(d),

has expired as well as this Court’s extension of the deadline until March 3, 2020;

. The Court has read and considered the Settlement Agreements and the exhibits

attached thereto and other documents submitted in connection with the Final
Approval Order of Settlement and Final Judgment and Order of Dismissal with
Prejudice as to B&L and CV;

All terms in initial capitalization used in this Order shall have the same meanings as

set forth in the Settlement Agreements, unless otherwise noted or defined herein.

. Jurisdiction — This Court has jurisdiction over the subject matter of the Action, all

matters relating to the Settlement Agreements, as well as personal jurisdiction over all
Parties and each of the Settlement Class Members.

CAFA Notice — The notice provisions of the Class Action Fairness Act, 28 U.S.C.
§1715, have been satisfied.

Incorporation of Settlement Documents — This Final Order and Judgment
incorporates: (a) the Settlement Agreements and (b) the Mail Notice, Claim Form and
Publication Notice, which were each approved by the Court in the Preliminary

Approval Orders.
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 4 of 14 PagelD 51870

8. Separate Settlement Funds — The $3,000,000 from the CV settlement and the

$10,000,000 from the B&L Settlement shall be maintained in separated funds.

9. Class Certification for Settlement Purposes — Pursuant to Rule 23(a) and 23(b)(3)
of the Federal Rules of Civil Procedure, and based on the record before the Court, including the
submissions in support of the settlement and objections and responses thereto, the Court hereby
affirms its determinations in the Preliminary Approval Orders and certifies, for the purposes of
settlement only, the following Settlement Classes:

CV

[a]ll persons and entities residing in the United States who made retail purchases of
disposable contact lenses manufactured by Alcon Laboratories, Inc., Johnson &
Johnson Vision Care, Inc., Bausch & Lomb, Inc., or CV (or distributed by ABB
Concise Optical Group) during the Settlement Class Period for their own use and
not for resale, which were sold at any time subject to a Unilateral Pricing Policy.
Excluded from the Settlement Class are Defendants, their parent companies,
subsidiaries and affiliates, any coconspirators, all governmental entities, and any
judges or justices assigned to hear any aspect of this action.

B&L

all persons and entities residing in the United States who made retail purchases of
disposable contact lenses manufactured by Alcon Laboratories, Inc., Johnson &
Johnson Vision Care, Inc., or B&L during the Settlement Class Period for their own
use and not for resale, where the prices for such contact lenses were subject to a
Unilateral Pricing Policy and the purchase occurred during the period when the
Unilateral Pricing Policy was in effect. Excluded from the Settlement Class are any
purchases from 1-800-Contacts of disposable contact lenses subject to B&L’s
Unilateral Pricing Policy, where the purchase occurred on or after July 1, 2015.
Also excluded from the Settlement Class are Defendants, their parent companies,
subsidiaries and affiliates, any coconspirators, all governmental entities, and any
judges or justices assigned to hear any aspect of this action.

10. The requirements of Rule 23(a) and 23(b)(3) of the Federal
Rules of Civil Procedure are satisfied solely for settlement purposes, as follows:
a. Pursuant to Rule 23(a)(l), the Court determines that the Settlement Class
Members are so numerous that their joinder before the Court would be

impracticable.
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 5 of 14 PagelID 51871

b. Pursuant to Rule 23(a)(2), the Court determines that there are one or more
questions of fact or law common to the Settlement Classes.

c. Pursuant to Rule 23(a)(3), the Court determines that Plaintiffs’ claims are
typical of the claims of the Settlement Classes.

d. Pursuant to Rule 23(a)(4), the Court determines that Plaintiffs will fairly and
adequately protect the interests of the Settlement Classes. Plaintiffs are certified
as class representatives.

e. Pursuant to Rule 23(b)(3), the Court determines that common questions of law
and fact predominate over questions affecting only individual members.

f. Also pursuant to Rule 23(b)(3), the Court determines that a class action is
superior to other available methods for the fair and efficient adjudication of this
Action.

11. Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, Class Counsel are
certified as settlement class counsel for the Settlement Classes.

12. Notice — The Court finds that the dissemination of the Notice: (a) was implemented in
accordance with the Preliminary Approval Orders; (b) constitutes the best notice
practicable under the circumstances; (c) constitutes notice that was reasonably
calculated, under the circumstances, to apprise the Settlement Classes of (i) the
pendency of the Action; (ii) the effect of the Settlement Agreements (including the
Releases to be provided thereunder); (iii) Class Counsel’s possible motion for an award
of attorneys’ fees and reimbursement of expenses; (iv) the right to object to any aspect
of the Settlement Agreements, the Plan of Distribution, and/or Class Counsel’s motion

for attorneys’ fees and reimbursement of expenses; (v) the right to opt out of the
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 6 of 14 PagelD 51872

Settlement Classes; (vi) the right to appear at the Fairness Hearing; and (vii) the fact that

Plaintiffs may receive incentive awards; (d) constitutes due, adequate, and sufficient notice

to all persons and entities entitled to receive notice of the Settlement Agreements and (e)

satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure and the United

States Constitution (including the Due Process Clause).

13. Lead Counsel reserve the right to seek attorneys’ fees and additional expenses from any
later recovery in the case.

Based on these findings and pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
the Court grants final approval of the Settlement Agreements in all respects (including, without
limitation: the Settlement Fund amount; the releases and the dismissal with prejudice of the
claims asserted against B&L and CV in the Action) and finds that the Settlement Agreements
are, in all respects, fair, reasonable, and adequate to the Settlement Classes. In reaching this
conclusion, the Court considered the factors set forth in Leverso v. Southtrust Bank of AL, Nat'l

Assoc., 18 F.3d 1527, 1530 (11th Cir. 1994). Moreover, the Court concludes that:

a. the Settlement Agreements were fairly and honestly negotiated by counsel
with significant experience litigating class actions and are the result of
vigorous arm’s-length negotiations undertaken in good faith;

b. the Action involves contested issues of law and fact, such that the value of
an immediate monetary recovery, in conjunction with the value of the
cooperation agreement, outweigh the mere possibility of future relief after
protracted and expensive litigation;

c. this is a partial settlement of the Action in a multi-defendant antitrust case,

meaning that if Plaintiffs’ claims are proven at trial, non-settling defendants
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 7 of 14 PagelD 51873

will remain liable for all class damages under principles of joint and several
liability, subject to any applicable rules of set off, and, as such, the
Settlement Agreements provide a guaranteed cash recovery and other
benefits to the Settlement Classes without substantially diminishing the
value of the case going forward;

d. success in antitrust cases such as this one is inherently uncertain, and there
is no guarantee that continued litigation would yield a superior result and

€. Class Counsel’s judgment that the Settlement Agreements are fair and
reasonable is correct.

Dismissal of the Action and Release — Except as to any claim of those Persons
(identified in Exhibit A) who have validly and timely requested exclusion from the Settlement
Classes (Opt-Outs), the Action and all claims contained therein, as well as all of the Released
Claims against any of the Released Parties by Plaintiffs, Settlement Class Members, and Releasing -
Parties are each hereby dismissed with prejudice. The Parties are to bear their own costs, except
as otherwise provided in the Settlement Agreements.

The Opt-Outs identified in Exhibit A are excluded from the Settlement Classes pursuant to
properly made requests, are not bound by the Settlement Agreements, or this Final Order and
Judgment and may not make any claim or receive any benefit from the Settlement Agreements,
whether monetary or otherwise.

The releases set forth in the Settlement Agreements, together with the Definitions
contained in the Settlement Agreements relating thereto, are expressly incorporated herein in all
respects. The releases are effective as of the Effective Date.

Upon the Effective Date, each of the Released Parties: (a) shall be deemed to have, and by
operation of this Final Order and Judgment shall have fully, finally, and forever waived, released,

7
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 8 of 14 PagelD 51874

relinquished, and discharged (i) Plaintiffs, Class Lead Counsel, and each and all Settlement Class
Members from each and every one of the Settling Defendants’ claims and (ii) any rights to the
protections afforded under California Civil Code §1542 and/or any other similar, comparable, or
equivalent laws; (b) shall forever be enjoined from prosecuting the Settling Defendants’ claims;
and (c) agrees and covenants not to sue on the basis of any Settling Defendants’ claims, or to assist
any third party in commencing or maintaining any such suit related to any Settling Defendants’
claims.

Upon the Effective Date, each of the Releasing Parties: (a) shall be deemed to have, and
by operation of this Final Order and Judgment, shall have fully, finally, and forever waived,
released, relinquished and discharged (i) all Released Claims against the Released Parties,
regardless of whether such Releasing Party executes and delivers a proof of claim and release
form, and (ii) any rights to the protections afforded under California Civil Code §1542 and/or any
other similar, comparable, or equivalent laws; (b) shall forever be enjoined from prosecuting in
any forum any Released Claim against any of the Released Parties and (c) agrees and covenants
not to sue any of the Released Parties on the basis of any Released Claims or to assist any third
party in commencing or maintaining any suit against any Released Party related in any way to any
Released Claims.

Upon the Effective Date, claims against the Released Parties for contribution or
indemnification (however denominated) for all or a portion of any amounts paid in the Action by
way of settlement, judgment, or otherwise, are barred.

This Final Order and Judgment shall not affect, in any way, the right of Plaintiffs,
Settlement Class Members, or Releasing Parties to pursue claims, if any, outside the scope of the

Released Claims.
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 9 of 14 PagelID 51875

Nothing in this Final Order and Judgment shall bar any action by any of the Parties to
enforce or effectuate the terms of the Settlement Agreement or this Final Order and Judgment.

All rights of Plaintiffs, Settlement Class Members and Releasing Parties against non-
settling defendants or any Persons other than the Released Parties with respect to any of the
Released Claims are specifically reserved by Plaintiffs, Settlement Class Members, or Releasing
Parties. The commerce from B&L’s and CV’s UPP domestic sales of lenses within the Class
Period shall remain in the case as a potential basis for joint and several liability damages claims
against non-settling defendants, or any other Persons other than the Released Parties.

No Admission — Neither the Settlement Agreements nor the settlements contained therein,
nor any act performed or document executed pursuant to or in furtherance of the Settlement
Agreements or the settlements contained therein: (a) is or may be deemed to be or may be used as
an admission or evidence of the validity of any Released Claim, or of any wrongdoing or liability
of the Released Parties; or (b) is or may be deemed to be or may be used as an admission of, or
evidence of, any fault or omission of any of the Released Parties in any civil, criminal, or
administrative proceeding in any court, administrative agency, or other tribunal. The Settlement
Agreements may be filed in an action to enforce or interpret the terms of the Settlement
Agreements, the settlements contained therein and any other documents executed in connection
with the performance of the agreements embodied therein. The Released Parties may file the
Settlement Agreements and/or this Final Order and Judgment in any action that may be brought
against them in order to support a defense or counterclaim based on the principles of res judicata,
collateral estoppel, full faith and credit, release, good faith settlement, judgment bar, or reduction

or any other theory of claim preclusion or issue preclusion or similar defense or counterclaim.
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 10 of 14 PagelD 51876

OTHER PROVISIONS

The Court approves of Plaintiffs’ designated Claims Administrator, Epiq Class Action &
Claims Solutions, Inc. Absent further order of the Court, the Claims Administrator shall have such
duties and responsibilities as are set forth in the Settlement Agreements.

The Court approves of Plaintiffs’ designation of Huntington National Bank as
Escrow Agent. Absent further order of the Court, the Escrow Agent shall establish the Escrow
Account at Huntington National Bank and have such duties and responsibilities in such capacity
as are set forth in the Settlement Agreements.

The Court has previously held that the Claims Administrator may continue to receive and
process claims until March 3, 2020.

The Court’s certification of the Settlement Classes as provided herein is without prejudice
to, or waiver of, the rights of any non-settling Defendant to contest certification of any non-
settlement class proposed in this Action. The Court’s findings in this Order shall have no effect
on the Court’s ruling on any motion to certify any non-settlement class in this Action; and no party
may cite or refer to the Court’s approval of any Settlement Classes as persuasive or binding
authority with respect to any motion to certify any non-settlement class or any other dispositive
motion filed by a non-settling Defendant. Nor shall such approval prejudice any rights, claims, or
defenses of any non-settling Defendant.

All members of the Settlement Classes shall be bound by all determinations and judgments
in the Action concerning the settlement set forth in the Settlement Agreements, whether favorable
or unfavorable to the Settlement Classes.

Any member of the Settlement Classes may enter an appearance in the Action, at his, her,
or its own expense, individually or through counsel of his, her, or its own choice. Any member of
the Settlement Classes who does not enter an appearance will be represented by Lead Counsel.

10
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 11 of 14 PagelD 51877

A separate order shall be entered regarding approval of the award of litigation costs. Such
an order shall in no way disturb or affect this Final Order and Judgment and shall not affect or
delay the Effective Date of the Settlements. Accordingly, itis ORDERED:

Plaintiffs’ Motion for Final Approval of Settlement Agreements (Doc. 1136) is GRANTED.
DONE AND ORDERED in Jacksonville, Florida, this oF day of ey f , 2020.
/; ia ee
ESINGER

Ze.
E. CHIA GEE

Or
es District Judge

 

       
 
 

H

Copies to:
Counsel of Record

1]
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 12 of 14 PagelD 51878

Exhibit A
 
 

Contact Lens Antitrust Litigation

yi-02626-HES-JRK Document 1164 Filed 03/04/20 Page 13 of 14 PagelD 51879

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Opt Out Report

1224906] ALISON CLUTTER PITTSBURGH PA

1638797; 1670602 |AMY BUCHANAN LOCUST GROVE VA
2169124; 2224228 |BARBARA CAVANAGH KENMORE NY
1922198] BRANDI STEVENSON SANDY UT

1148716] BRUNO VENERO WEST HARTFORD CT
1695182;|\CAROLYN WATSON CINCINNATI OH
1907434|CYNTHIA MILLS SPRING HILL FL
1881495|DEENA BEAUMONT HENDERSON NV
1763767|DIANE BOYD BREWERTON NY

1216604| JAKE KOMP HUSTISFORD WI
1416740|JAMES BOVEE SUFFOLK VA

1554526; 1735445 |JESSICA LEMIRE GRAND RAPIDS MI
1380023|KELLI BERGER OMAHA NE
2310227|LISA NELSON PORTLAND OR
1473121|MARIE PLATAS NEW HYDE PARK NY
2318188|MAURA BUCKLEY MELROSE MA
1777188|PATRICIA MARTIN CANTON GA

1629414; 2037838 |SELINDA GRANADOS ROWLETT TX

1193034|STEVEN COLLOTON DES MOINES IA
1822646] WENDY NOWAK JANESVILLE MN

2006987| ALLEY MORGAN AZLE TX
80339] BRUCE WILSON FRAMINGHAM MA
1557594|DOLORES COVERT COLUMBUS OH

2114972} ESTHER YOON PALISADES PARK NJ
1586003|EVE TYLER OAKLAND CA
1278981|{HITOMI ABE BROOKLYN NY

2153530}JACKIE JONES LETTS IA
2342427|LYDIA TALLIE ABINGDON MD
2032065|MARICEL MISAL CLAREMONT CA

198233] MARILYN BOE NORFOLK NE

2284090] MERCEDES PANLILIO VIRGINIA BEACH VA

17573 14|MICHAEL SIMON MADISON Wi
1635860|NEIL LAUDENSLAGER COOPERSBURG PA
159628|PATRICIA SCHAFER MCPHERSON KS
36158]SARA MALONEY OVERLAND PARK KS

2243306) TANNER BODILY IDAHO FALLS ID

2445662) TERI D MCCLOUD GREENVILLE SC

 

 

 

 

 

 
Case 3:15-md-02626-HES-JRK Document 1164 Filed 03/04/20 Page 14 of 14 PagelD 51880

 

1702287| THOMAS MORGAN AZLE ltx |

 
